Case 2:18-mj-02881-DUTY Document 13-1 Filed 02/06/19 Page 1 of 2 Page ID #:752
                      TABLE OF SEIZURE WARRANTS
                            18-MJ-02881-RAO
                               EXHIBIT A
 DATE       MAGISTRATE JUDGE        ASSET
 3/28/18    Hon.    Patrick    J. Information associated with the
            Walsh                   domains registered by ASCIO/WMB
                                    Inc. dba Netnames
 3/28/18    Hon.    Patrick    J. Any and all funds held in
            Walsh                   Ascensus Broker Deal Services,
                                    Inc. account: ’43-01 and ’80-01
 3/28/18    Hon.    Patrick    J. Any and all funds held in Bank
            Walsh                   of   America,   N.A.   accounts
                                    ‘9342, ‘0071, ‘8225, and ‘7054
 3/28/18    Hon. Patrick J.         Any and all funds held in
            Walsh                   Compass Bank Accounts ‘3873 and
                                    ‘3825
 3/28/18    Hon. Patrick J.         Any and all funds held in First
            Walsh                   Federal Savings & Loan of San
                                    Rafael Account ‘3620
 3/28/18    Hon. Patrick J.         Any and all funds held in
            Walsh                   National Bank of Arizona
                                    account ‘0151, ‘0178, ‘3645
 3/28/18    Hon. Patrick J.         Any and all funds held in
            Walsh                   Prosperity Bank Account ‘7188
 3/28/18    Hon. Patrick J.         Any and all funds held in
            Walsh                   Republic Bank of Arizona
                                    Account ‘1889, ‘2592, ‘1938,
                                    and ‘2500
 3/28/18    Hon. Patrick J.         Any and all funds held in San
            Walsh                   Francisco Fire Credit Union
                                    Account ‘2523
 3/28/18    Hon. Patrick J.         Any and all funds held in Ally
            Walsh                   Bank Account ‘6292
 3/28/18    Hon. Patrick J.         Any and all funds held in
            Walsh                   Branch Banking and Trust
                                    Account ‘0218
 3/28/18    Hon. Patrick J.         Any and all funds held in Green
            Walsh                   Bank Accounts ‘4832 and ‘4293
 4/9/18     Hon. Patrick J.         Any and all funds, securities,
            Walsh                   and other assets held in or
                                    maintained by Perkins Coie
                                    Trust Company Account ‘0012
 4/9/18     Hon. Patrick J.         Any and all funds held in
            Walsh                   Alliance Bernstein Account
                                    ‘6878, ‘4954, ‘0582, ‘7892,
                                    ‘7889, ‘7888
 4/9/18     Hon. Patrick J.         Any and all funds, securities,
            Walsh                   and other assets held in or
                                    maintained by Live Oak Bank



                                                                    Exhibit A
Case 2:18-mj-02881-DUTY Document 13-1 Filed 02/06/19 Page 2 of 2 Page ID #:753
                        TABLE OF SEIZURE WARRANTS
                             18-MJ-02881-RAO
                                EXHIBIT A
                                     Account ‘6910
 4/26/18    Hon. John   E.           Any and all funds held in
            McDermott                Republic Bank of Arizona
                                     Accounts ‘2485, ‘3126, ‘8316,
                                     ‘8324, ‘8332, ‘8103, ‘8162, and
                                     ‘8189
 4/26/18    Hon. John   E.           Any and all funds held in K&H
            McDermott                Account ‘1210
 4/26/18    Hon. John   E.           Any and all funds held in Fio
            McDermott                Bank Accounts 5803, ‘5801,
                                     ‘5805, ‘2226, ‘2231, ‘2230,
                                     ‘4194, ‘4196, ‘4198, ‘8083,
                                     ‘8086, and ‘8080
 4/26/18    Hon. John   E.           Any and all funds held in Knab
            McDermott                Bank Account ‘7664
 4/26/18    Hon. John   E.           Any and all funds held in Rabo
            McDermott                Bank Accounts ‘2452 and ‘4721
 6/4/18     Hon. Jean   Rosenbluth Any and All funds held in
                                     Acacia Conservation Funds LP,
                                     Account ‘2020
 6/4/18     Hon. Jean   Rosenbluth Saxo Payments, Account ‘1262,
                                     Held in the Name of Cashflows
                                     Europe Limited
 6/4/18     Hon. Jean   Rosenbluth LHV Pank, Account ‘4431




                                                                    Exhibit A
